Citation Nr: 1602464	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 60 percent for service-connected coronary artery disease, status-post coronary artery bypass graft surgery (heart disability).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law



ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to February 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2011 and March 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the June 2011 rating decision, the Veteran was granted service connection for his heart disability.  He failed to submit a timely notice of disagreement (NOD).  In November 2012, the RO denied a higher rating for the heart disability.  In September 2013, the Veteran submitted a notice of disagreement.  Although there is no submission or communication from the Veteran that may be construed as a NOD with the June 2011 rating action, VA was in receipt of new and material medical evidence, including a VA examination for the heart, within one year of the rating decision addressing the claimed condition and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the June 2011 rating action did not become final and remains pending.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

During ae January 2014 VA headaches examination, the Veteran stated that he was receiving benefits from the Social Security Administration (SSA).  Although it was indicated that the Veteran was retired, it is not certain whether the benefits are for disability.  Any such records must be obtained on remand such as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

In March 2014, the RO denied service connection for depression, a neck disability, and headaches.  Subsequently in August 2014, the Veteran submitted a timely NOD.  The RO has not issued a statement of the case (SOC) on these issues, or at least one is not in the record before the Board.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a SOC with respect to the Veteran's claims of service connection for depression, a neck disability, and headaches, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  

2.  Request from the SSA complete copies of the determination on the Veteran's claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

